Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 28th, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 11, and 20 recite a method of organizing human activity because the claim recites a method that receives a user request corresponding to a job for transporting a good, identifies pickup and destination nodes on a pre-generated graph comprising a plurality of possible routes, determines a transit cost including a transport time, a tender time, and a user-specific cost for each segment in the pre-generated graph across the possible routes, generates a preferred route having a lowest transit cost, derives a transporter arrival time, assigns a transporter, and tracks the transporter.  This is a method of managing commercial interactions (the “job for the transporting of the good”).  The mere nominal recitation of a processor, memory, computer readable storage device, and processing device does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, identifying, determining, generating, 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, identifying, determining, generating, deriving, assigning, and tracking in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-10 and 12-19 are directed to substantially the same abstract idea (managing commercial interactions) as claims 1 and 11 and are rejected for substantially the same reasons.  Claims 2-4, 12, and 13 further narrow the abstract idea of claims 1 and 11 by e.g., further defining that the route is based on a transport type selected by the user, and the job is assigned based on the transport type and type of the good.  Claims 5 and 14 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a selection of the job from an authorized user and assigning the job to the authorized user.  Claims 6 and 15 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a selection of the job from a second authorized user such that the particular authorized and the second authorized can both work on the job.  Claims 7 and 16 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a time modification from the particular authorized user and modifying an arrival time based on the time modification.  Claims 8 and 17 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a new transporter selection for the job from the particular authorized user, and assigning the new transporter 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao (U.S. Patent Application Publication No. 2018/0107967) in view of Dube (U.S. Patent Application Publication No. 2016/0321609), and Reiss (U.S. Patent No. 10,346,889).
	Regarding Claim 1, Bulcao teaches a computer-implemented method for managing a user request for a transporting of a good, comprising:  receiving the user request for the transporting of the good from a pickup location to a destination location, wherein the user request corresponds to a job for the transporting of the good (see [0046] “The shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported”);
	identifying a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively, wherein the pre-generated graph comprises a plurality of possible routes from the pickup node to the destination node (see [0015] “FIG. 3 is a 
	generating a preferred route from the plurality of possible routes in the pre-generated graph from the pickup location to the destination location using a pathfinding algorithm, wherein the preferred route has a lowest transit cost of transporting the good (FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node where one of the routes is a preferred route, see [0004] the one or more processors may select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion my include one or more of a cost, a distance, a duration of the itinerary, a total number of segments, and a risk associated with the itinerary,” generated using a pathfinding algorithm, see [0046] “FIG. 5 is a flowchart depicting an exemplary method 500 of routing or generating an itinerary,” [0032] “the data store element 108 may contain segment information to be used to generate itineraries or routes between a first location and a second location. For instance, data store 
108 may contain flight data segments for a plurality of air transportation providers, train schedules, shipping schedules, and the like,” [0050] “the control system 106 may construct a set of possible itineraries or routes using the compatible segments at step 606”);
assigning a transporter to pick up the good from the at least one location (see [0051] “give the job to the first user device 104 that sends a confirmation message 210 to the control device 106,” [0052] “When a user/driver accepts a route via a mobile device 104, the control system 106 can automatically send route information to the mobile device 104 to the pickup location”).
	Bulcao does not explicitly teach, however Dube teaches determining transit costs comprising a transport time, a tender time, and a user-specific cost for each segment in the pre-generated graph across the plurality of possible routes (see [0097] “A route includes a set of transportation legs. Each leg is described by its origin, its destination, the type of transportation, the type(s) of container(s) allowed, and time information. The time information available depends on the type of transportation. In the case of the ocean legs, specific schedules including departure date and arrival date are typically available. In the case of truck legs, typically, only estimates of the travel times are available. The time 
information for all legs in a route is combined with dwell times at ports in order to compute an estimated departure time from the route's origin, an estimated arrival time at the route's destination, and an estimated transit time for the whole route” (the dwell times teach the claimed “tender time”), [0098] “the cost of a route is given in a cost metric specification (see FIG. 9). The cost of a route can be the sum of the transportation rates for each leg and additional charges such as terminal handling charges, risk charges, etc.” FIG. 4, FIG. 7 items 703 – 705 (in order to calculate the total time and total cost of each route, the transport time, tender time, and cost for each leg must be determined)).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of determining transit costs in Bulcao with the process of determining transit costs in Dube.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a method for managing a user request for transporting of a good where transit costs are determined including a 
	Bulcao does not explicitly teach, however Reiss teaches wherein the tender time is predicted using a location-time model trained on historical tender times at known locations (see Col. 4, lines 25-29 “the predicted wait times and courier other time distribution may be adjusted over time as new orders are fulfilled and as the actual wait times associated with these orders are used to update the courier other time predictions,” Col. 12, lines 39-42 “the effort determination module may determine values for the various features of the new delivery job, such as travel distance and/or travel time, the number of items, the type of items, predicted courier wait time, etc.”  Col. 17, lines 54-58 “the courier effort and/or payment determining logic 536 may use the average courier wait time for the particular merchant when determining the wait time portion of the predicted courier other time 544 for the new order,” Col. 18, line 49 – Col. 19, line 9 “When determining the predicted courier other time 544 for a new order, the predicted courier other time 544 may be based at least in part on historic courier wait times associated with the particular merchant selected by the buyer. Further if there is not sufficient historic information for the particular merchant (e.g., the past order count for the merchant is fewer than 10 or 15 past orders, or other suitable threshold), the courier effort and/or payment determining logic 536 may determine historic wait times at other merchants in the same service region and in the same merchant category as the particular merchant. For example, if the selected merchant is a pizza restaurant, the courier effort and/or payment determining logic 536 may determine average historic wait times for other pizza restaurants in the service region, and may use this average courier wait time
 as the courier wait time component of the predicted courier other time 544. Further, if there are insufficient order counts for the merchant category, the courier effort and/or payment determining logic 536 may determine the average wait time for couriers at all merchants in the service region, and/or may use an overall average courier wait time for all service regions as the wait time component 
wait time component of the predicted courier other time 544,” Col. 22, lines 12-23 “At 614, the computing device may determine a predicted courier other time associated with the order, wherein the predicted courier other time is based at least in part on a predicted courier wait time and/or predicted 
courier handoff time. For instance, the predicted courier wait time may be based on at least one of a courier wait time associated with the specified merchant based at least in part on the plurality of past orders, a courier wait time associated with other merchants in a same merchant category as the first merchant, or a courier wait time associated with a service region including the delivery location and/or a plurality of service regions,” Col. 3, lines 41-52 “the courier time may be divided into two categories: courier travel time and courier other time. The courier travel time may include the time that a courier spends traveling from an initial location at which the courier receives a job assignment to a merchant pickup location, and the time that the courier spends traveling from the merchant pickup location to a delivery location specified by the buyer. The courier other time may encompass all other courier time associated with the order that is not travel time, e.g., time during which the courier is waiting at the merchant for the item to be prepared, time spent handing off the order to the buyer after arriving at the delivery location, and so forth”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of predicting the tender time using a location-time model trained on historical tender times at known locations as taught in Reiss with the shipping method of Bulcao with the motivation to enable determination of delivery costs (Reiss col. 2, lines 4-8).
	Bulcao does not explicitly teach, however Reiss teaches deriving a transporter arrival time related to at least one location along the preferred route; and after the transporter is assigned to pick up the good, tracking the transporter in picking up the good from the at least one location based on the transporter arrival time (see Col. 9, lines 44-54 “The past order information 148 may further include, for each order … time that the courier arrived at the pickup location; time that the courier left the pickup location; time that the courier arrived at the delivery location,” Col. 19, lines 51-57 “the effort determination module 150 may continuously track the courier's location, such as for determining initial movement toward the merchant pickup location following assignment of a delivery job, arrival at the merchant pickup location, departure from the merchant pickup location, arrival at the delivery location and departure from the delivery location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deriving a transporter arrival time related to a location along the preferred route and tracking the transporter as taught in Reiss with the shipping method of Bulcao with the motivation to enable the system to “determine courier wait times 520 and handoff times 528 associated with each order” (Reiss Col. 19, lines 59-60).
	Regarding Claim 11, Bulcao teaches a system, comprising: a memory; and a processor in communication with the memory and configured to (see [0076] “Computer system 1000 includes one or more processors (also called central processing units, or CPUs), such as a processor 1004. Processor 
1004 is connected to a communication infrastructure or bus 1006,” [0082] “memory 1010 may include other means, instrumentalities or other approaches for allowing computer programs and/or other 
instructions and/or data to be accessed by computer system 1000”):
	receive a user request for a transporting of a good from a pickup location to a destination location, wherein the user request corresponds to a job for the transporting of the good (see [0046] “The shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported”);
	identify a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively, wherein the pre-generated graph comprises a plurality of possible routes from the pickup node to the destination node (see [0015] “FIG. 3 is a diagram depicting various routes and route segments,” [0060] “a graphical representation of the route information (e.g., a map) can be generated,” [0038] “route for a user to take from the first location to the destination,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102,” FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node);
	generate a preferred route from the plurality of possible routes in the pre-generated graph from the pickup location to the destination location using a pathfinding algorithm, wherein the preferred route has a lowest transit cost of transporting the good (FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node where one of the routes is a preferred route, see [0004] the one or more processors may select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion my include one or more of a cost, a distance, a duration of the itinerary, a total number of segments, and a risk associated with the itinerary,” generated using a pathfinding algorithm, see [0046] “FIG. 5 is a flowchart depicting an exemplary method 500 of routing or generating an itinerary,” [0032] “the data store element 108 may contain segment information to be used to generate itineraries or routes between a first location and a second location. For instance, data store 108 may contain flight data segments for a plurality of air transportation providers, train 
	assign a transporter to pick up the good from the at least one location (see [0051] “give the job to the first user device 104 that sends a confirmation message 210 to the control device 106,” [0052] “When a user/driver accepts a route via a mobile device 104, the control system 106 can automatically send route information to the mobile device 104 to the pickup location”).
	Bulcao does not explicitly teach, however Dube teaches determine transit costs comprising a transport time, a tender time, and a user-specific cost for each segment in the pre-generated graph across the plurality of possible routes (see [0097] “A route includes a set of transportation legs. Each 
leg is described by its origin, its destination, the type of transportation, the type(s) of container(s) allowed, and time information. The time information available depends on the type of transportation. In the case of the ocean legs, specific schedules including departure date and arrival date are typically available. In the case of truck legs, typically, only estimates of the travel times are available. The time 
information for all legs in a route is combined with dwell times at ports in order to compute an estimated departure time from the route's origin, an estimated arrival time at the route's destination, and an estimated transit time for the whole route” (dwell times teach the claimed “tender time”), [0098] “the cost of a route is given in a cost metric specification (see FIG. 9). The cost of a route can be the sum of the transportation rates for each leg and additional charges such as terminal handling charges, risk charges, etc.” FIG. 4, FIG. 7 items 703 – 705 (in order to calculate the total time and total cost of each route, the transport time, tender time, and cost for each leg must be determined)).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of determining transit costs in Bulcao with the process of determining transit costs in Dube.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain 
	Bulcao does not explicitly teach, however Reiss teaches wherein the tender time is predicted using a location-time model trained on historical tender times at known locations (see Col. 4, lines 25-29 “the predicted wait times and courier other time distribution may be adjusted over time as new orders are fulfilled and as the actual wait times associated with these orders are used to update the courier other time predictions,” Col. 12, lines 39-42 “the effort determination module may determine values for the various features of the new delivery job, such as travel distance and/or travel time, the number of items, the type of items, predicted courier wait time, etc.”  Col. 17, lines 54-58 “the courier effort and/or payment determining logic 536 may use the average courier wait time for the particular merchant when determining the wait time portion of the predicted courier other time 544 for the new order,” Col. 18, line 49 – Col. 19, line 9 “When determining the predicted courier other time 544 for a new order, the predicted courier other time 544 may be based at least in part on historic courier wait times associated with the particular merchant selected by the buyer. Further if there is not sufficient historic information for the particular merchant (e.g., the past order count for the merchant is fewer than 10 or 15 past orders, or other suitable threshold), the courier effort and/or payment determining logic 536 may determine historic wait times at other merchants in the same service region and in the same merchant category as the particular merchant. For example, if the selected merchant is a pizza restaurant, the courier effort and/or payment determining logic 536 may determine average historic wait times for other pizza restaurants in the service region, and may use this average courier wait time
as the courier wait time component of the predicted courier other time 544. Further, if there are insufficient order counts for the merchant category, the courier effort and/or payment determining 
wait time component of the predicted courier other time 544,” Col. 22, lines 12-23 “At 614, the computing device may determine a predicted courier other time associated with the order, wherein the predicted courier other time is based at least in part on a predicted courier wait time and/or predicted 
courier handoff time. For instance, the predicted courier wait time may be based on at least one of a courier wait time associated with the specified merchant based at least in part on the plurality of past orders, a courier wait time associated with other merchants in a same merchant category as the first merchant, or a courier wait time associated with a service region including the delivery location and/or a plurality of service regions,” Col. 3, lines 41-52 “the courier time may be divided into two categories: courier travel time and courier other time. The courier travel time may include the time that a courier spends traveling from an initial location at which the courier receives a job assignment to a merchant pickup location, and the time that the courier spends traveling from the merchant pickup location to a delivery location specified by the buyer. The courier other time may encompass all other courier time associated with the order that is not travel time, e.g., time during which the courier is waiting at the merchant for the item to be prepared, time spent handing off the order to the buyer after arriving at the delivery location, and so forth”); and
	derive a transporter arrival time related to at least one location along the preferred route; and after the transporter is assigned to pick up the good, track the transporter in picking up the good from the at least one location based on the transporter arrival time (see Col. 9, lines 44-54 “The past order information 148 may further include, for each order … time that the courier arrived at the pickup 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of predicting the tender time, deriving a transporter arrival time, and tracking the transporter as taught in Reiss with the shipping method of Bulcao with the motivation to enable determination of delivery costs and to “determine courier wait times 520 and handoff times 528 associated with each order” (Reiss Col. 2, lines 4-8, Col. 19, lines 59-60).
	Regarding Claim 20, Bulcao teaches a computer-readable storage device having instructions stored thereon, execution of which, by a processing device, causes the processing device to perform operations comprising (see [0076] “Computer system 1000 includes one or more processors (also called central processing units, or CPUs), such as a processor 1004. Processor 1004 is connected to a communication infrastructure or bus 1006,” [0082] “memory 1010 may include other means, instrumentalities or other approaches for allowing computer programs and/or other instructions and/or data to be accessed by computer system 1000”):
	receiving a user request for a transporting of a good from a pickup location to a destination location, wherein the user request corresponds to a job for the transporting of the good (see [0046] “The shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported”);
	identifying a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively, wherein the pre-generated graph comprises a plurality of possible routes from the pickup node to the destination node (see [0015] “FIG. 3 is a 
	generating a preferred route from the plurality of possible routes in the pre-generated graph from the pickup location to the destination location using a pathfinding algorithm, wherein the preferred route has a lowest transit cost of transporting the good (FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node where one of the routes is a preferred route, see [0004] the one or more processors may select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion my include one or more of a cost, a distance, a duration of the itinerary, a total number of segments, and a risk associated with the itinerary,” generated using a pathfinding algorithm, see [0046] “FIG. 5 is a flowchart depicting an exemplary method 500 of routing or generating an itinerary,” [0032] “the data store element 108 may contain segment information to be used to generate itineraries or routes between a first location and a second location. For instance, data store 
108 may contain flight data segments for a plurality of air transportation providers, train schedules, shipping schedules, and the like,” [0050] “the control system 106 may construct a set of possible itineraries or routes using the compatible segments at step 606”);
assigning a transporter to pick up the good from the at least one location (see [0051] “give the job to the first user device 104 that sends a confirmation message 210 to the control device 106,” [0052] “When a user/driver accepts a route via a mobile device 104, the control system 106 can automatically send route information to the mobile device 104 to the pickup location”).
	Bulcao does not explicitly teach, however Dube teaches determining transit costs comprising a transport time, a tender time, and a user-specific cost for each segment in the pre-generated graph across the plurality of possible routes (see [0097] “A route includes a set of transportation legs. Each 
leg is described by its origin, its destination, the type of transportation, the type(s) of container(s) allowed, and time information. The time information available depends on the type of transportation. In the case of the ocean legs, specific schedules including departure date and arrival date are typically available. In the case of truck legs, typically, only estimates of the travel times are available.  The time 
information for all legs in a route is combined with dwell times at ports in order to compute an estimated departure time from the route's origin, an estimated arrival time at the route's destination, and an estimated transit time for the whole route,” [0098] “the cost of a route is given in a cost metric specification (see FIG. 9). The cost of a route can be the sum of the transportation rates for each leg and additional charges such as terminal handling charges, risk charges, etc.” FIG. 4, FIG. 7 items 703 – 705 (in order to calculate the total time and total cost of each route, the transport time, tender time, and cost for each leg must be determined)).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of determining transit costs in Bulcao with the process of determining transit costs in Dube.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a method for managing a user request for transporting of a good where transit costs are determined including a 
	Bulcao does not explicitly teach, however Reiss teaches wherein the tender time is predicted using a location-time model trained on historical tender times at known locations (see Col. 4, lines 25-29 “the predicted wait times and courier other time distribution may be adjusted over time as new orders are fulfilled and as the actual wait times associated with these orders are used to update the courier other time predictions,” Col. 12, lines 39-42 “the effort determination module may determine values for the various features of the new delivery job, such as travel distance and/or travel time, the number of items, the type of items, predicted courier wait time, etc.”  Col. 17, lines 54-58 “the courier effort and/or payment determining logic 536 may use the average courier wait time for the particular merchant when determining the wait time portion of the predicted courier other time 544 for the new order,” Col. 18, line 49 – Col. 19, line 9 “When determining the predicted courier other time 544 for a new order, the predicted courier other time 544 may be based at least in part on historic courier wait times associated with the particular merchant selected by the buyer. Further if there is not sufficient historic information for the particular merchant (e.g., the past order count for the merchant is fewer than 10 or 15 past orders, or other suitable threshold), the courier effort and/or payment determining logic 536 may determine historic wait times at other merchants in the same service region and in the same merchant category as the particular merchant. For example, if the selected merchant is a pizza restaurant, the courier effort and/or payment determining logic 536 may determine average historic wait times for other pizza restaurants in the service region, and may use this average courier wait time
as the courier wait time component of the predicted courier other time 544. Further, if there are insufficient order counts for the merchant category, the courier effort and/or payment determining logic 536 may determine the average wait time for couriers at all merchants in the service region, and/or may use an overall average courier wait time for all service regions as the wait time component 
wait time component of the predicted courier other time 544,” Col. 22, lines 12-23 “At 614, the computing device may determine a predicted courier other time associated with the order, wherein the predicted courier other time is based at least in part on a predicted courier wait time and/or predicted
courier handoff time. For instance, the predicted courier wait time may be based on at least one of a courier wait time associated with the specified merchant based at least in part on the plurality of past orders, a courier wait time associated with other merchants in a same merchant category as the first merchant, or a courier wait time associated with a service region including the delivery location and/or a plurality of service regions,” Col. 3, lines 41-52 “the courier time may be divided into two categories: courier travel time and courier other time. The courier travel time may include the time that a courier spends traveling from an initial location at which the courier receives a job assignment to a merchant pickup location, and the time that the courier spends traveling from the merchant pickup location to a delivery location specified by the buyer. The courier other time may encompass all other courier time associated with the order that is not travel time, e.g., time during which the courier is waiting at the merchant for the item to be prepared, time spent handing off the order to the buyer after arriving at the delivery location, and so forth”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of predicting the tender time using a location-time model trained on historical tender times at known locations as taught in Reiss with the shipping method of Bulcao with the motivation to enable determination of delivery costs (Reiss col. 2, lines 4-8).
	Bulcao does not explicitly teach, however Reiss teaches deriving a transporter arrival time related to at least one location along the preferred route; and after the transporter is assigned to pick up the good, tracking the transporter in picking up the good from the at least one location based on the transporter arrival time (see Col. 9, lines 44-54 “The past order information 148 may further include, for each order … time that the courier arrived at the pickup location; time that the courier left the pickup location; time that the courier arrived at the delivery location,” Col. 19, lines 51-57 “the effort determination module 150 may continuously track the courier's location, such as for determining initial movement toward the merchant pickup location following assignment of a delivery job, arrival at the merchant pickup location, departure from the merchant pickup location, arrival at the delivery location and departure from the delivery location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deriving a transporter arrival time related to a location along the preferred route and tracking the transporter as taught in Reiss with the shipping method of Bulcao with the motivation to enable the system to “determine courier wait times 520 and handoff times 528 associated with each order” (Reiss Col. 19, lines 59-60).
	Regarding Claims 5 and 14, Bulcao, Dube, and Reiss teach the limitations of claims 1 and 11 as discussed above.  Bulcao further teaches the processor further configured to:  receive a selection of the job from a particular authorized user of a group of authorized users; and assign the job to the particular authorized user (see [0051] “the control system 106 can offer the route by sending a request
208 to a plurality of user devices 104 at the same time and give the job to the first user device 104 that sends a confirmation message 210 to the control device 106”).
Claims 2-4, 6, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao in view of Dube, Reiss, and Albright (U.S. Patent Application Publication No. 2003/0093388).
	Regarding Claim 2, Bulcao, Dube, and Reiss teach the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches further comprising:  receiving a user-selected transport type for the transporting of the good (see [0002] “allowing the consumer to input a delivery address and request a particular delivery option, such as next day delivery
or ground shipment”),
	wherein at least one of the preferred route and the transporter arrival time is based on the user-selected transport type (see Abstract “Estimated delivery dates are then calculated for each fulfillment center, taking into account the available to ship date, the shipping duration, and the possible delivery options available,” [0005] “the actual delivery date can only be given by a range of possible dates. This is especially true in the case of ground shipments, which can take two to three days for deliveries in the same metropolitan area to over a week for a cross-continent delivery,” [0046] “The delivery date determination is made according to the available to ship date and the duration anticipated for shipping the product from the center 110 to the customer 102, which is based on the duration of past, similar shipments”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process where the delivery date is based on a selected transport type as taught in Albright with the shipping method of Bulcao with the motivation to enable a user to know when the product might arrive (Albright [0036]).
	Regarding Claim 3, Bulcao, Dube, Reiss, and Albright teach the limitations of claim 2 as discussed above.  Bulcao does not explicitly teach, however Albright teaches further comprising:  assigning the job to a group of authorized users based on the user-selected transport type (see [0006] “When the customer selects a delivery option (step 26), the order is then submitted to the fulfillment center (step 28)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning the job to a fulfillment center (group of 
	Regarding Claims 4 and 13, Bulcao, Dube, and Reiss teach the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches the processor further configured to:  assign the job to a group of authorized users based on a type of the good (see [0011] “Once the customer selects the delivery option, the system will forward the order to the 
fulfillment center or centers that can meet the desires of the customer,” [0026] “This database 108 maintains or is otherwise aware of the current inventory for a plurality of fulfillment centers 110, and hence will be able to inform the engine 106 about which centers 110 have the product available,” [0046] “The first step 342 is to check inventory for the ordered product at each of the available fulfillment 
centers 110. Those centers 110 with available (or soon to be available) inventory are selected at step 344, and a list of available shipping options at the selected centers 110 is created at step 346.”  The fulfillment center is assigned the job only if the type of good is available at the fulfillment center.  In other words, if the fulfillment center does not have the type of good, then it is not assigned the job).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning the job to the fulfillment center (group of authorized users) based on the type of good as taught in Albright with the shipping method of Bulcao with the motivation to enable the fulfillment center to ship the order (Albright [0006]).
	Regarding Claims 6 and 15, Bulcao, Dube, and Reiss teach the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches the processor further configured to:  receive a selection of the job from a second authorized user of the group of authorized users such that the particular authorized user and the second authorized user are each assigned and can both work on the job (see [0049] “fulfillment center one 112 has only the first product available for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a selection of the job from fulfillment center two (second authorized user) such that the fulfillment center one (particular authorized user) and the fulfillment center two can both work on the job as taught in Albright with the shipping method of Bulcao with the motivation to enable the job to be completed in time (Albright [0049]).
	Regarding Claim 12, Bulcao, Dube, and Reiss teach the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches the processor further configured to:  receive a user-selected transport type for the good (see [0002] “allowing the consumer to input a delivery address and request a particular delivery option, such as next day delivery or ground 
shipment”); and
	assign the job to a group of authorized users based on the user-selected type of delivery (see [0006] “When the customer selects a delivery option (step 26), the order is then submitted to the fulfillment center (step 28)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning the job to a fulfillment center (group of authorized users) based on the selected delivery option as taught in Albright with the shipping method of Bulcao with the motivation to enable the fulfillment center to ship the order (Albright [0006]).
	Bulcao does not explicitly teach, however Albright teaches wherein at least one of the preferred route and the transporter arrival time is based on the user-selected transport type (see Abstract “Estimated delivery dates are then calculated for each fulfillment center, taking into account the available to ship date, the shipping duration, and the possible delivery options available,” [0005] “the actual delivery date can only be given by a range of possible dates. This is especially true in the case  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process where the delivery date is based on a selected transport type as taught in Albright with the shipping method of Bulcao with the motivation to enable a user to know when the product might arrive (Albright [0036]).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao in view of Dube, Reiss, Albright, and Jones (U.S. Patent No. 9,082,144).
	Regarding Claims 7 and 16, Bulcao, Dube, Reiss, and Albright teach the limitations of claims 5 and 15 as discussed above.  Bulcao does not explicitly teach, however Jones teaches the processor further configured to:  receiving a transporter arrival time modification from the particular authorized user; and modifying the transporter arrival time based on the transporter arrival time modification (see [0070] “The location tracking, updated estimates and providing of information regarding current location of the shipment may be provided by using one or more computing devices to store the information in one or more databases, and to use the information to calculate the updated
arrival estimates,” [0086] “One or more computing devices may thereby be used to update the estimates of the time in transit and delivery time of the load or completion of the transportation service, based on a combination of the location tracking and said at least one external factor by adjusting Dijkstra or similar map routing calculations to render adjusted time of arrival estimates”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modifying the transporter arrival time based on the transporter arrival time modification as taught in Jones with the shipping method of Bulcao with the .
Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao in view of Dube, Reiss, Albright, and El Dean (U.S. Patent Application Publication No. 2018/0293544).
	Regarding Claims 8 and 17, Bulcao, Dube, Reiss, and Albright teach the limitations of claims 5 and 15 as discussed above.  Bulcao does not explicitly teach, however El Dean teaches the processor further configured to:  receiving a new transporter selection for the job from the particular authorized user (see [0093] “allow the master driver to perform the job himself or herself, or to select a
new sub-driver for the job,” [0088] “the service provider can enter information regarding the sub-driver being added including, but not limited to, name, address, driver license no., etc.”); and 
	assigning the new transporter to the job (see [0092] “the master driver may assign a sub-driver to the project. Upon such an assignment, the job becomes available in the sub-driver's new job list”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of selecting and assigning a new sub-driver for the job as taught by El Dean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where a new sub-driver is selected by the master driver and assigned to the job.
	Regarding Claims 9 and 18, Bulcao, Dube, Reiss, and Albright teach the limitations of claims 5 and 15 as discussed above.  Bulcao does not explicitly teach, however El Dean teaches the processor further configured to:  receiving a task assignment for the transporter from the particular authorized user (see [0088] “the master service provider may select to add a sub-driver. A sub-driver is a person other than the master service provider who is authorized by the master service provider to transport 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning a task for the local delivery service (transporter) from the retailer (particular authorized user) as taught in Albright with the shipping method of Bulcao with the motivation to enable delivery of the package to the consumer (Albright [0039]). 
	Bulcao does not explicitly teach, however El Dean teaches sending the task assignment to the transporter (see [0092] “the master driver may assign a sub-driver to the project. Upon such an assignment, the job becomes available in the sub-driver's new job list”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of assigning a task for the sub-driver (transporter) from the master driver (particular authorized user) as taught by El Dean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where a task for the sub-driver is assigned from the master driver.
	Regarding Claims 10 and 19, Bulcao, Dube, Reiss, Albright, and El Dean teach the limitations of claims 9 and 18 as discussed above.  Bulcao does not explicitly teach, however El Dean teaches the processor further configured to:  receiving a specified reward for completing the task assignment from the particular authorized user; and presenting the specified reward to the transporter after completion of the job (see [0093] “the job is performed at block 618 and payment is received at 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of presenting payment (specified reward) to the sub-driver after completion of the job as taught by El Dean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where payment is presented to the sub-driver after completion of the job.
Response to Arguments
9.	Applicant’s arguments filed October 28th, 2021 regarding the objections to the drawings and the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The objections to the drawings and the 35 U.S.C. 112 rejections have been withdrawn.
10.	Regarding the 35 U.S.C. 101 rejections, Applicant argues “Claim 1 recites a specific technical solution to a technical problem that can only arise in the context of a computer system” (p. 11, para. 2).  Specifically, Applicant argues that “[t]he claimed unconventional technical solution improves upon these legacy systems by employing a route generator module that assigns edges representing transit costs to a pre-generated graph for each location … uses a pathfinder algorithm to effectively calculate a preferred route that considers the user-specific preferences … the tender time is predicted using a location time model trained on historical tender times for locations” (p. 12, para. 2).

	Regarding Applicant’s “calculate a preferred route that considers the user-specific preferences” argument, a user can look at a subway map and calculate a preferred route that considers his or her preferences (least amount of stops, avoid a specific stop, etc.).  Again, this does require a computer or solve a technical problem.  
	Regarding Applicant’s “the tender time is predicted using a location time model trained on historical tender times for locations,” a delivery driver can use his or her memory of prior deliveries to predict tender times for specific merchants, pickup/drop-off locations, loading/unloading locations, refueling locations, etc.  Once more, contrary to the position taken by Applicant, this does require a computer or solve a technical problem.  
11.	On page 13, paragraph 2 of Applicant’s remarks, Applicant argues that “[t]he technical solution is evinced by … identifying a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively, wherein the pre-generated graph comprises a plurality of possible routes from the pickup node to the destination node” (emphasis in original).  Using the subway example described above, a user can look at a subway map and identify a plurality of possible routes from a pickup location and a destination location.  Therefore, this feature does not require a computer and does not provide a technical solution.  
determining transit costs comprising a transport time, a tender time, and a user-specific cost for each segment in the pre-generated graph across the plurality of possible routes, wherein the tender time is predicted using a location-time model trained on historical tender times at known locations” (emphasis in original).  Using the subway example described above, a user can look at a subway fare table and schedule to determine the transportation time and cost for each segment/leg of a trip.  The tender time can be predicted based on historical tender times from the user’s memory (e.g., I usually have to wait 5-10 minutes to be picked up at subway stop X, I usually have to wait 0-1 minutes when we stop at subway stop Y, etc.  Therefore, this feature does not require a computer and does not provide a technical solution.  
13.	On page 13, paragraph 2 of Applicant’s remarks, Applicant argues that “[t]he technical solution is evinced by … generating a preferred route from the plurality of possible routes in the pre-generated graph from the pickup location to the destination location using a pathfinding algorithm, wherein the preferred route has a lowest transit cost of transporting the good” (emphasis in original).  Using the subway example described above, a user can look at a subway map and fare table to find the route having the lowest cost (e.g., the red line route is the most direct, fastest, and cheapest route).  Therefore, this feature does not require a computer and does not provide a technical solution.  
14.	Applicant argues that the claims include the inventive concepts of “a route generator module that uses a pathfinder algorithm to effectively calculate a preferred route that considers user-specific preferences. Moreover, a tender time is predicted using a location time model trained on historical tender times for locations and assigned to edges in the pre-generated graph for each location … automatically determin[e] an appropriate route ... and ‘consider the preferences of users requesting the transport of goods” (p. 14, para. 4 – p. 15, para. 3).

15.	Regarding the prior art rejections, Applicant argues that “Bulcao and Amento, alone or in combination, do not teach or suggest determining transit costs comprising a transport time, a tender time, and a user-specific cost for each segment in the pre-generated graph across the plurality of possible routes, wherein the tender time is predicted using a location-time model trained on historical tender times at known locations” (p. 16, para. 4 (emphasis in original)).  As discussed above, such features are taught by Dube and Reiss.
16.	Applicant argues that the cited art “does not teach or suggest using a pathfinding algorithm (e.g., the A* search algorithm) to generate a preferred route that has a lowest transit cost of transporting the good” (p. 18, para. 1 (emphasis in original)).
	As described above, such features are taught in Bulcao (see [0046] “FIG. 5 is a flowchart depicting an exemplary method 500 of routing or generating an itinerary,” [0032] “the data store element 108 may contain segment information to be used to generate itineraries or routes between a first location and a second location. For instance, data store 108 may contain flight data segments for a plurality of air transportation providers, train schedules, shipping schedules, and the like,” [0050] “the control system 106 may construct a set of possible itineraries or routes using the compatible segments at step 606”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628